Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ido et al. (9,564,292).
	Ido et al. (9,564,292) discloses, in figs. 1-12, an ion beam profiling system, which includes: 
Regarding claims 1, 10, 16, 17, 18 and 20:
a beam profiling element comprising an elongated plate 102 of material having two parallel major surfaces; a first slit aperture 110x comprising a first linear portion, extending through the plate 102 of material and having a first longitudinal length extending in a direction parallel to the two parallel major surfaces; and a second slit aperture 110y comprising a second, different linear portion, extending through the plate 102 of material and having a second longitudinal length extending in a direction parallel to the two parallel major surfaces (see figs. 2-11); 
wherein the first longitudinal length of the first slit aperture 110x is perpendicular to the second longitudinal length of the second slit aperture 110y (see figs. 2, 6-7, 9-11); 
an ion sensitive element 104 electrically isolated from the beam profiling element (see figs. 2-9); 
an ion source 12 configured to emit an ion beam B at the beam profiling element and the ion sensitive element 104 (see figs. 1-9); and 
a current measuring device 108 coupled to the ion sensitive element 104 (see figs. 1-2, 6-7, 9).
Regarding claims 2, 11, 19 and 20, further comprising: 
a controller 106 operably coupled to an ion implantation apparatus 10 including an ion source 12 and the current measuring device 108 for directing the ion beam B at the beam profiling element and the ion sensitive element (see figs. 1-9, 12; col. 4, lines 44-56); for causing the beam profiling element to translate in a first direction relative to the ion beam B to cause the ion beam B to pass over the first slit aperture 110x and over the second slit aperture 110y (see figs. 1-9, 12; col. 4, lines 44-56); and for measuring via the current measuring device 108, a current generated in the ion sensitive element 104 (see figs. 1-9, 12; col. 4, lines 44-56; col. 6, lines 44-47).
Regarding claims 3 and 10, wherein measuring the current generated in the ion sensitive element 104 comprises: 
measuring current generated in the ion sensitive element 104 while the ion beam B passes over the first slit aperture 110x; and 
measuring current generated in the ion sensitive element 104 while the ion beam B passes over the second slit aperture 110y (see figs. 2-9; col. 5, lines 14-37; col. 6, lines 26-43; col. 7, lines 3-20).
Regarding claims 4 and 10, wherein the ion beam profiling system reconstructs a two-dimensional profile of the ion beam based at least partially on the current measured while ion beam passes over the first slit aperture 110x and over the second slit aperture110y (see figs. 2-3, 6-9; col. 5, lines 14-37; col. 6, lines 11-43; col. 7, lines 3-20; col. 10, lines 6-16; col. 10, line 56 to col. 11, line 11).
Regarding claims 6 and 14, wherein measuring current generated in the ion sensitive element 104 while the ion beam B passes over the first slit aperture 110x comprising measuring a current profile caused by the ion beam along a first axis (X-axis) of the ion beam (see figs. 2-3, 5, 7-9; abstract; col. 4, lines 57-67; col. 5, lines 1-47; col. 6, lines 11-43; col. 10, lines 6-16; col. 10 line 56 to col. 11, line 22).
Regarding claims 7 and 15, wherein measuring current generated in the ion sensitive element 104 while the ion beam passes over the second slit aperture 110y comprising measuring a current profile caused by the ion beam along a second axis (Y-axis) of the ion beam, wherein the second axis (Y-axis) of the ion beam is perpendicular to first axis (X-axis) of the ion beam (see figs. 2-4, 7-11; abstract; col. 4, lines 57-67; col. 5, lines 14-37, 48-64; col. 6, lines 11-43; col. 7, lines 3-20; col. 10, lines 6-16; col. 10 line 56 to col. 11, line 22).
Regarding claim 9, wherein cause the beam profiling element to translate in a first direction relative to the ion beam B to cause the ion beam to pass over the first slit aperture 110x and over the second slit aperture 110y comprises causing an entire cross-section of the ion beam to pass through both the first slit aperture 110x and the second slit aperture 110y incrementally (see figs. 2-3, 6-9; col. 4, lines 30-56; col. 5, lines 31-47; col. 11, lines 30-35; col. 14, lines 26-31; col. 15, lines 3-28; col. 6, lines 26-54).
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7, 9, 13 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ido et al. (9,564,292) in view of Gupta et al. (7,453,070).
	Ido et al. (9,564,292) discloses all the features as discussed above except a controller coupled to the ion source and the current measuring device, and comprising at least one processor and at least one non-transitory computer-readable storage medium storing instructions for controlling, when executed by the at least one processor, the ion beam profiling system as recited in claims 2 and 19; the instructions that, when executed by the at least one processor, cause the ion beam profiling system to reconstruct a two-dimensional profile of the ion beam based at least partially on the current measured while ion beam passes over the first slit aperture and over the second slit aperture as recited in claim 4; a distribution of an intensity of the ion beam throughout a cross-section of the ion beam as recited in claims 5 and 13; and the instructions that, when executed by the at least one processor, cause the ion beam profiling system to measure, via a current measuring device, a current generated in an ion sensitive element electrically isolated from the beam profiling element as recited in claim 20.
	Using the controller that is coupled to the ion source and the current measuring device, and comprises at least one processor and at least one non-transitory computer-readable storage medium storing instructions for controlling, when executed by the at least one processor, the ion beam profiling system to cause the ion beam profiling system to reconstruct a two-dimensional profile of the ion beam based at least partially on the current measured while ion beam passes over the first slit aperture and over the second slit aperture, the two-dimensional profile of the ion beam showing a distribution of an intensity of the ion beam throughout a cross-section of the ion beam; and cause the ion beam profiling system to measure, via a current measuring device, a current generated in an ion sensitive element electrically isolated from the beam profiling element is considered to be obvious variation in design, since it is well known in the art that Gupta et al. (7,453,070) discloses, in figs. 1A-25, a beam density measurement system for measuring beam density in two dimensions, which includes a controller 120 that is coupled to an ion source 102 and a current measuring device 142, and comprises at least one processor 130 and at least one non-transitory computer-readable storage medium 132 storing instructions (see figs. 1A-2; col. 4, lines 14-33) for controlling, when executed by the at least one processor 130, the ion beam profiling system to cause the ion beam profiling system to reconstruct a two-dimensional profile of the ion beam (see col. 5, lines 36-52; col. 9, lines 38-59; col. 10, lines 20-45; col. 11, lines 1-22), based at least partially on the current measured while ion beam passes over a slit aperture or a plurality of slit apertures, the two-dimensional profile of the ion beam showing a distribution of an intensity of the ion beam throughout a cross-section of the ion beam (see figs. 10-12, 14-18); and cause the ion beam profiling system to measure, via a current measuring device 140, a current generated in an ion sensitive element 142 electrically isolated from the beam profiling element 150, thus would have been obvious to one skilled in the art to use the controller that is coupled to the ion source and the current measuring device, and comprises at least one processor and at least one non-transitory computer-readable storage medium storing instructions for controlling, when executed by the at least one processor, the ion beam profiling system to cause the ion beam profiling system to reconstruct a two-dimensional profile of the ion beam based at least partially on the current measured while ion beam passes over the first slit aperture and over the second slit aperture, the two-dimensional profile of the ion beam showing a distribution of an intensity of the ion beam throughout a cross-section of the ion beam; and cause the ion beam profiling system to measure, via a current measuring device, a current generated in an ion sensitive element electrically isolated from the beam profiling element in the Ido et al. (9,564,292) ion beam profiling system for measuring a current of an ion beam, as Ido et al. (9,564,292) discloses an ion beam profiling system using a controller 106 operably coupled to an ion implantation apparatus 10 including an ion source 12 and the current measuring device 108 for directing the ion beam B at the beam profiling element and the ion sensitive element (see figs. 1-9, 12; col. 4, lines 44-56), for causing the beam profiling element to translate in a first direction relative to the ion beam B to cause the ion beam B to pass over the first slit aperture 110x and over the second slit aperture 110y (see figs. 1-9, 12; col. 4, lines 44-56) and for measuring via the current measuring device 108, a current generated in the ion sensitive element 104 (see figs. 1-9, 12; col. 4, lines 44-56; col. 6, lines 44-47) that includes measuring current generated in the ion sensitive element 104 while the ion beam B passes over the first slit aperture 110x; and measuring current generated in the ion sensitive element 104 while the ion beam B passes over the second slit aperture 110y (see figs. 2-9; col. 5, lines 14-37; col. 6, lines 26-43; col. 7, lines 3-20).
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Olson et al. (6,791,094) discloses an ion beam profiling system for determining a direction of an ion beam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881